Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-11, 17-20 are pending.  
Priority
Instant application 16761172, filed 05/01/2020 claims priority as follows:

    PNG
    media_image1.png
    92
    397
    media_image1.png
    Greyscale
.
Priority is granted to 11/06/2017.
Information Disclosure Statements
All references from both IDS(s) received 5/01/2020 have been considered unless marked with a strikethrough.
Response to Restriction Election
In view of the rejoinder paragraph below, the restriction requirement is withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

WO-2015112581 is close art (made of record on the IDS).  The ‘581 publication teaches purging residual human induced pluripotent stem cells using nicotinamide phophoribosyltransferase inhibitors in vitro and in vivo (examples 3 and 4 for example).
WO-2013175474 is close art (made of record on the IDS).  The ‘474 publication teaches purging pluripotent stem cells using the PluriSin family of compounds (example 2 and Table 1 for example).
These references fails to teach the structure of compounds as required by the instant claims for the recited use or the recited compositions which comprise pluripotent stem cells and differentiated cells and a compound of formula (1) or formula (6) (see Examiner’s amendment below).
These compounds are known as asymmetric catalysis for use in synthetic chemistry:
The Berkessel article and the Jimenez article (made of record on the IDS) provide examples of such a use.  
However, these compounds were not taught to have biological activity, much less specific activity against pluripotent stem cells.
There is no nexus in this case.  There is no motivation to pick compounds taught for use in synthetic chemistry and choose to use these compounds in combination with pluripotent stem cells to arrive at the composition or method as found in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslye Davidson on February 22, 2022.
The application has been amended as follows: 
It should be noted that this is a corrected notice of allowance.  The claim amendment below is based on the claim set from 11/12/2021.  
Claim 1 (Withdrawn) 	A method of reducing the number or percentage of pluripotent stem cells or of enriching differentiating or differentiated cells in a cell population comprising pluripotent stem cells and differentiating cells or differentiated cells derived from the pluripotent stem cells, the method comprising the step of contacting the cell population with a compound according to the following general formula (1) and/or racemates, enantiomers, stereoisomers, solvates, hydrates or salts thereof:
    PNG
    media_image2.png
    295
    757
    media_image2.png
    Greyscale
(1)wherein:
R1, R2	the same or independent from each other are hydrogen or represent a double bond from the nitrogen atom to the adjacent non-cyclic carbon atom; 
3, R4	are the same or independently from each other selected from the group comprising hydrogen, linear or branched C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl, C6-C10-aryl, C1-C8-alkoxy and halogen;
E1, E2	are the same or independent from each other a 5- or 6-membered aromatic or heteroaromatic ring selected from the group comprising thiophenyl, pyrrolyl, pyridyl and phenyl; 
A	is selected from the group of structural elements of formulas (2) and (3):
–(Z)n–B–(Z)m– (2)	–CHR'–(Z)p– (3), wherein:
B	is selected from the group comprising C3-C8-cycloalkyl, C3-C8-heterocycloalkyl, C6-C10-aryl and C5-C10-heteroaryl;
Z	is the same or independently from each other selected from the group comprising -CH2-, -CHR'-, O, S, NH, NR';
R'	is the same or independently from each other selected from the group comprising hydrogen, C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl and C6-C10-aryl;
n, m	are the same or independent from each other 0, 1 or 2;
p	is 1, 2, 3, 4 or 5.

Claim 2 (Withdrawn) 	The method according to claim 1, wherein the compound is a  compound according to the following general formula (4) and/or racemates, enantiomers, stereoisomers, solvates, hydrates or salts thereof:
    PNG
    media_image3.png
    284
    352
    media_image3.png
    Greyscale
(4)wherein:
R1, R2	the same or independent from each other are hydrogen or represent a double bond from the nitrogen atom to the adjacent non-cyclic carbon atom; and
3, R4	are the same or independently from each other selected from the group comprising hydrogen, linear or branched C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl and C6-C10-aryl.

Claim 3 (Withdrawn) 	The method according to claim 1, wherein the compound is selected from the group of compounds according to formulas (SM2), (SM6) and (SM8) as given as follows:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(SM2) 
    PNG
    media_image5.png
    225
    323
    media_image5.png
    Greyscale
(SM6) 
    PNG
    media_image6.png
    241
    296
    media_image6.png
    Greyscale
(SM8).

Claim 4 (Withdrawn/Currently Amended) 	The method of claim 1, wherein the step of contacting the cell population with a compound comprises incubating the cell population in a cell culture medium containing a compound according to general formula (1)

Claim 5 (Withdrawn) 	The method of claim 1, wherein the differentiating or differentiated cells are cardiomyocytes.

Claim 6 (Withdrawn) The method of claim 1, wherein the pluripotent stem cells are induced pluripotent stem cells or embryonic stem cells.

Claim 7 (Withdrawn) 	The method of claim 1, wherein the pluripotent stem cells are human cells.

Claim 8 (Withdrawn) 	The method of claim 1, wherein the method is for enriching cardiomyocyte subtypes selected from the group consisting of atrial, ventricular and pacemaker cells.



Claim 10 (Original) 	A composition comprising pluripotent stem cells and differentiating cells or differentiated cells derived from the pluripotent stem cells, and a compound according to the general formula (1) and/or racemates, enantiomers, stereoisomers, solvates, hydrates or salts thereof:
    PNG
    media_image2.png
    295
    757
    media_image2.png
    Greyscale
(1)wherein:
R1, R2	the same or independent from each other are hydrogen or represent a double bond from the nitrogen atom to the adjacent non-cyclic carbon atom; 
R3, R4	are the same or independently from each other selected from the group comprising hydrogen, linear or branched C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl, C6-C10-aryl, C1-C8-alkoxy and halogen;
E1, E2	are the same or independent from each other a 5- or 6-membered aromatic or heteroaromatic ring selected from the group comprising thiophenyl, pyrrolyl, pyridyl and phenyl; 
A	is selected from the group of structural elements of formulas (2) and (3):
–(Z)n–B–(Z)m– (2)	–CHR'–(Z)p– (3) 
wherein:
B	is selected from the group comprising C3-C8-cycloalkyl, C3-C8-heterocycloalkyl, C6-C10-aryl and C5-C10-heteroaryl;
Z	is the same or independently from each other selected from the group comprising -CH2-, -CHR'-, O, S, NH, NR';
R'	is the same or independently from each other selected from the group comprising hydrogen, C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl and C6-C10-aryl;
n, m	are the same or independent from each other 0, 1 or 2;
p	is 1, 2, 3, 4 or 5.

Claim 11 (Currently Amended) The composition according to claim 10, wherein the compound is a compound according to general formula (4), 


    PNG
    media_image3.png
    284
    352
    media_image3.png
    Greyscale





    PNG
    media_image5.png
    225
    323
    media_image5.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image6.png
    241
    296
    media_image6.png
    Greyscale


Claims 12 -16 (Canceled) 	 

Claim 17 (Previously Presented) The composition of claim 10, wherein the compound is a compound according to the following general formula (4) and/or racemates, enantiomers, stereoisomers, solvates, hydrates or salts thereof:
    PNG
    media_image3.png
    284
    352
    media_image3.png
    Greyscale
(4)wherein:
R1, R2	the same or independent from each other are hydrogen or represent a double bond from the nitrogen atom to the adjacent non-cyclic carbon atom; and
3, R4	are the same or independently from each other selected from the group comprising hydrogen, linear or branched C1-C8-alkyl, C2-C8-alkenyl, C3-C8-cycloalkyl and C6-C10-aryl.

Claim 18 (Previously Presented) The composition of claim 11, wherein the compound is selected from the group consisting of compounds according to formulas (SM2), (SM6) and (SM8) as given as follows:
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(SM2) 
    PNG
    media_image5.png
    225
    323
    media_image5.png
    Greyscale
(SM6) 
    PNG
    media_image6.png
    241
    296
    media_image6.png
    Greyscale
(SM8).


Claim 19 (Currently Amended) The composition 

Claim 20 (Currently Amended) The composition 

Claim 21 (New) The method of claim 4, wherein the compound is a compound of formulas (4) to (7)


    PNG
    media_image7.png
    795
    1641
    media_image7.png
    Greyscale



Claim 22  (New) The method of claim 4, wherein the compound is a compound of formulas (SM6), (SM2) and (SM8) in a range from ≥ 0.01 µM to ≤ 100 µM, wherein the formulas have the structure

    PNG
    media_image8.png
    275
    1304
    media_image8.png
    Greyscale
.

Claim 23 (New)  The method of claim 4, wherein the compound is in a range from ≥ 0.05 µM to ≤ 10 µM.

Claim 24. (New) The method of claim 4, wherein the compound is in a range from ≥ 0.05 µM to ≤ 2 µM.


Rejoinder

Claims 10-11, 17-20 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9, 21-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622